United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1238
                                     ___________

Mark R. Treece, and Others Similarly      *
Situated; Robert Wortham; David           *
Goodson; Jerry W. Best; Tom               *
Frederick; Donald C. McElhaney;           *
D. W. Miller; Dennis L. Hutchins,         *
                                          * Appeal from the United States
             Appellants,                  * District Court for the
                                          * Eastern District of Arkansas
      v.                                  *
                                          *      [UNPUBLISHED]
City of Little Rock,                      *
                                          *
             Appellee.                    *
                                     ___________

                            Submitted: January 7, 1998
                                Filed: February 19, 1998
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

     After partially prevailing in an action under the Fair Labor Standards Act
(FLSA), six police officers appeal from an order of the United States District Court1 for




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
the Eastern District of Arkansas granting a reduced award of attorney&s fees and costs.
For the reasons discussed below, we affirm.

       After the district court entered judgment upon the jury&s verdict and awarded
appellants a total of $42,461.76 in damages, appellants submitted affidavits from their
three New York attorneys and their local counsel seeking a total of $178,221.25 in
attorney&s fees and $20,166.65 in costs. After concluding that both the hourly rate and
the amount of time expended were excessive, and further reducing the lodestar in light
of the partial success on the merits, the district court awarded appellants $27,500 in
attorney&s fees and $7,500 in costs. Appellants appeal only the attorney&s fee award.

       The FLSA provides that “the court . . . shall, in addition to any judgment
awarded to the plaintiff or plaintiffs, allow a reasonable attorney&s fee to be paid by the
defendant, and costs of the action.” 29 U.S.C. § 216(b). The district court has the
discretion to determine the amount of the fees and costs, and we review the exercise
of that discretion for abuse. See Bankston v. Illinois, 60 F.3d 1249, 1255 (7th Cir.
1995).

      In calculating reasonable attorney&s fees, the district court is to consider several
factors in determining the lodestar amount (the reasonable number of hours worked
multiplied by the market rate), and in considering adjustments to the total fee award.
See Hensley v. Eckerhart, 461 U.S. 424, 433-34 (1983); Zoll v. Eastern Allamakee
Community Sch. Dist., 588 F.2d 246, 252 & n.11 (8th Cir. 1978) (listing factors).

       By considering the number of attorneys involved in presenting plaintiffs& cases,
the lack of complexity of issues, and the similarity of plaintiffs& individual claims--all
of which are appropriate factors to consider--the district court did not abuse its
discretion in reducing the requested lodestar amount. Although the district court did
not specifically address fees for the paralegal, we assume any fees the district court
deemed appropriate were included in the lump sum award, and we find no abuse of

                                           -2-
discretion. We also conclude the district court was within its discretion in reducing the
award based on the limited success achieved. See H.J. Inc. v. Flygt Corp., 925 F.2d
257, 260 (8th Cir. 1991) (district court&s 50% reduction in lodestar based on limited
results obtained not abuse of discretion). Finally, appellants are not entitled to fees for
this appeal as they are not prevailing parties.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-